Citation Nr: 0602389	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to April 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  A motion to advance this case on the 
Board's docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's tinnitus is not of service origin.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for tinnitus.  In this context, the 
Board notes that a substantially complete application was 
received in April 2002.  In December 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the December 2002 notice 
comports with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records have been obtained.  Post-service 
treatment records have been obtained.  VA examinations in 
conjunction with this claim were conducted in December 2002 
and February 2004.  The Board does not know of any additional 
relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Applicable Laws and Analysis

The veteran contends that he is entitled to service 
connection for tinnitus.  He argues that he incurred tinnitus 
in service, while serving as a pilot.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's service medical records, including his December 
1962 retirement examination records, are negative for any 
complaint, diagnosis, or treatment for tinnitus. 

The earliest diagnosis (and mention) of tinnitus occurs in an 
October 2002 VA examination.  The October 2002 VA examination 
record reveals that the onset of the tinnitus was unknown and 
it was described as an occasional "strange sound" in the 
ears.  This examination does not contain a nexus opinion as 
to the cause of the tinnitus.  Another VA examination was 
conducted in February 2004.  The record reports that the 
veteran stated that the tinnitus' onset was unknown, and he 
was "unsure whether he heard 'sounds' while in service."  
The examiner, upon reviewing the file, opined that the 
veteran's claim of tinnitus effects from military noise 
exposure was not substantiated by the record.  

The Board notes that the first complaint of tinnitus occurred 
over thirty-nine years after separation from service.  The 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  The Board further notes that the veteran first sought 
treatment for bilateral hearing loss in October 1976.  
Records from that visit and subsequent visits between October 
1976 and October 2002 are silent as to any complaint of 
symptoms associated with tinnitus.  

The veteran has not provided any opinions from doctors, or 
any other medical evidence, in support of his claim that his 
tinnitus is service-related.  Despite the veteran's written 
contentions in support of his claim, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
lay person without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities, such as tinnitus.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  The 
evidence of record does not indicate such a disability had 
its onset during active military service or is causally 
related to service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


